[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is not material and would be competitively
harmful if publicly disclosed.

 

Exhibit 10.2

 

 

AMENDMENT AGREEMENT

 

 

SYNDAX PHARMACEUTICALS INC

35 Gatehouse Drive

Building D, Floor 3

Waltham,

Massachusetts 02451, USA

 

Attention: President

 

3rd July 2019

 

Dear Sirs

 

LICENSE AGREEMENT BETWEEN UCB BIOPHARMA SPRL (“UCB”) AND SYNDAX PHARMACEUTICALS
INC (“Syndax”) DATED 1 JULY 2016 (“Agreement”)

 

We refer to the Agreement entered into by UCB and Syndax under which UCB granted
Syndax certain license rights to develop and commercialize products containing
UCB6352 (now referred to by Syndax as SNDX6352).

To the extent not explicitly defined herein, capitalised terms used in this
Amendment Agreement (this “Amendment”) shall have the same meaning as set forth
in the Agreement. Any reference to a Section shall be to a section of the
Agreement, unless expressly specified otherwise.

Background

Syndax has requested an extension of the deadline by when clinical development
of the Compound [*] shall commence (as set forth in Section 6.3.2), and UCB is
prepared to agree to such an extension on a one-off basis on certain terms and
conditions. The Parties therefore wish to record the terms and conditions on
which such extension shall be granted by UCB in the form of this Amendment in
accordance with Section 12.6.

Variation  

 

In consideration of the mutual promises set out in this Amendment, and with
effect from 30th June 2019, the Parties agree to amend the Agreement as follows:

 

1.1.

Section 6.3.2 shall be deleted in its entirety and replaced with the following:

“Commence clinical development of the Compound [*] from the Effective Date;”

 

 

1.2.

A new Section 6.8 shall be inserted after Section 6.7:

“Right to Extend. Without prejudice to Section 6.4 (Right to Terminate), the
Company may request an extension of the [*] set forth in Section 6.3.2 (“[*]”),
subject to the prior written consent of UCB. In the event that an extension is
approved by UCB beyond the [*], interest shall be payable by the Company at the
same time as, and on the full value of, [*] (as described in Section 4.2), such
interest to be calculated at the rate set forth in Section 4.12 as accrued from
the date of the [*] until the date of payment of such [*] by the Company.”

Miscellaneous

This Amendment, together with the Agreement, constitutes the entire agreement
between the Parties with

--------------------------------------------------------------------------------

respect to the subject matter contained therein, and together, supersedes and
replaces any and all prior and contemporaneous understandings, arrangements and
agreements, whether written or oral, with respect to the subject matter.

This Amendment Agreement constitutes Confidential Information of both Parties,
governed by the terms of the Agreement.

Except as otherwise expressly stated herein, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect.

This Amendment may be executed in any number of counterparts and by the Parties
on separate counterparts, each of which is an original but all of which together
constitute one and the same instrument. Electronically executed or
electronically transmitted signatures (including via fax or by email in “.pdf”
format) shall have the full force and effect of original signatures.

This Amendment and any non-contractual obligations arising in connection with it
shall be governed and construed in accordance with the laws of the State of New
York, without regard to its conflict of law principles.

Please acknowledge receipt of this Amendment and confirm your acceptance of its
contents by signing and returning to us the enclosed duplicate of this
Amendment.

 

Yours sincerely

 

 

 

UCB BIOPHARMA SPRL

 

Signed: /s/ [*]

Name: [*]

Title: [*]

 

 

Acknowledgement and Agreement

Receipt of this Amendment is acknowledged by us and we hereby agree to the terms
of the Amendment in accordance with the terms set out above.

 

For and on behalf of

SYNDAX PHARMACEUTICALS INC

Name: /s/ Luke J. Albrecht

Title: General Counsel

Date: July 9, 2019

 

2

 